Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under  35 U.S.C. 101 because the claimed invention is not supported by either a process, machines, manufactures and composition of matter asserted utility or a well established utility. 
Claim 15 claims “A computer-readable storage medium.”   However, claim 15 does not clearly define a computer-readable media to be a memory/disk, see ¶[0135] of this application where a computer-readable storage medium is open ended and is thus non-statutory for that reason.  Applicant’s specification , further does not exclude “computer readable storage medium” from other forms of propagated signals that computer program product may be formatted.  Moreover, the claims do not define a computer executable instructions to be a functional descriptive material encoded on a memory/disk, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”).  Furthermore, “Computer program product” or “Instructions” is neither a process (“action”), nor machine, nor manufacture, nor composition of matter (i.e., tangible “thing”) and therefore non-statutory. 
 Therefore, the full scope of claim 15 as properly read in light of the disclosure encompasses non-statutory subject matter, i.e., signal, the claim as a whole is non-statutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).
The Examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc…
Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadhurts (US 8,948,461).
As per claims 1, 8, and 15 Broadhurts, a human body recognition method, apparatus, and computer readable storage medium, comprising: determining a coordinate of a target person in a three-dimensional space according to images containing the target person collected by at least two cameras (Broadhurts, fig.1 110 “Capturing a plurality of images of a human form within 3D physical space…” and 140 “determine location …” this represents determining a coordinate of a target person/human in a 3D space, and col. 1 lines 8-12 “on silhouettes of the subject derived from one or more calibrated cameras.” This represents using multiple cameras  ); calculating back-projection errors of the target person under different cameras, respectively, according to the coordinate of the target person in the three-dimensional space ( Broadhurts, Col. 8 1-12 “the elliptical model is determined in 3D by simultaneous nonlinear optimization of the back projection error into each camera.” If optimization of the back projection error is taking place then that same error is found and as disclosed into each camera);  for each camera, determining whether the camera has a human body recognition error according to a back-projection error of the camera (Broadhurts, col.8 lines 5-12 “Point A and point B are the points from which the viewpoints of the user is taken. That is, point A represents the center of projection for the image capturing device (e.g., camera) taking the image of the user in image space 610 of the 3D physical space. Point B represents the center of projection for the image capturing device (e.g., camera) taking the image of the user in image space 620 of the 3D physical space.” );  performing, when the camera has the human body recognition error, performing re-recognition of the target person under the camera by using person re-identification (ReID), until the back-projection errors of all the cameras containing the target person are not greater than a preset threshold ( Broadhurts, fig.5 and col.7 lines 55-65 ”the present embodiment determines an error criterion which sets the limit on whether the projections of the ellipsoid back into each image are "close to" the head contours. By minimizing the error criterion, a satisfactory estimate of the user's head position corresponding to the 3D position of the ellipsoid can be determined.” determines an error criterion which sets the limit on whether the projections of the ellipsoid back into each image are "close to" the head contours close to the contours represent are not greater than a preset threshold, and the error represents body recognition error, and it would keep on checking and this would represent re-identification). 

As per claim 2 and 9, Broadhurts teaches, the method according to claim 1, wherein before the determining a coordinate of a target person in a three-dimensional space according to images containing the target person collected by at least two cameras, the method further comprises: performing human body recognition on images collected by multiple cameras in a scene by using the person re-identification (ReID) (Broadhurts, fig.5 “Minimizing an error difference between the ellipse and a corresponding head contour from the corresponding viewpoint, as pointed out before the images until satisfactory represent re-identification), to obtain a corresponding relationship of the target person under the multiple cameras; selecting the images containing the target person collected by the at least two cameras according to the corresponding relationship of the target person under the multiple cameras (Broadhurts, fig.6 this represents as can be seen selecting the images containing the target person collected by the at least two cameras and 610 and 620 represent different viewpoints from different cameras). 

As per claims 3 and 10, Broadhurts teaches, the method according to claim 1, wherein the determining a coordinate of a target person in a three-dimensional space according to images containing the target person collected by at least two cameras, comprises: selecting images containing the target person collected by any two cameras at the same time (Broadhurts, fig.6 images collected at the same time   ); acquiring coordinates of the target person in the images collected by the two cameras respectively as well as camera matrices of the two cameras, wherein the camera matrices are acquired according to known camera parameters; obtaining the coordinate of the target person in the three-dimensional space according to the coordinates of the target person in the images and the camera matrices of the two cameras (Broadhurts, fig.5 510 Initializing a 3D ellipsoid as the elliptical model within the 3D physical space, this would require to figure out the coordinates and matrices, since it is finding the ellipses of the images and two  cameras in fig.6 as seen). 
As per claims 6 and 13, Broadhurts teaches, the method according to claim 1, wherein the determining whether the camera has a human body recognition error according to a back-projection error of the camera, comprises: determining that the camera has the human body recognition error, if the back-projection error of the camera is greater than the preset threshold ( Broadhurts, fig.5 and 7  col.7 lines 55-65 ”the present embodiment determines an error criterion which sets the limit on whether the projections of the ellipsoid back into each image are "close to" the head contours. By minimizing the error criterion, a satisfactory estimate of the user's head position corresponding to the 3D position of the ellipsoid can be determined.” determines an error criterion which sets the limit on whether the projections of the ellipsoid back into each image are "close to" the head contours close to the contours represent are not greater than a preset threshold, and the error represents body recognition error, and it would keep on checking and this would represent re-identification). 

As per claims 7 and 14, Broadhurts teaches, the method according to claim 1, wherein after the performing re-recognition of the target person under the camera by using person re-identification (ReID) until the back-projection errors of all the cameras containing the target person are not greater than a preset threshold, the method further comprises: acquiring coordinates of the target person in images corresponding to the different cameras (Broadhurts, fig.6 represents coordinates of the target person in images and 610 and 620 represents the two different cameras  ), and image tags (Broadhurts, fig.6 each image would have a tag   ); sending the coordinates and the image tags to a monitoring platform ( Broadhurts, fig.9 represents sending the images to a monitoring platform, by sending it to module 965). 
Allowable Subject Matter
Claims 11-12 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of both matrixes with the body coordinates as the formula is claimed was not found in the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/